On behalf of the Government and people of Sri Lanka, I extend to you, Mr. President, our congratulations on your election to the presidency of the thirty-sixth session of the General Assembly. Our commitment to cooperating fully with you and our pleasure at your election are both manifest. We come from the same region of the world and me heirs to similar traditions. Our two nations view many international issues in the same perspective. More intimately, we are aware of your personal attributes. As fellow members of the nonaligned movement we have been able on numerous occasions to observe and take pleasure in your dedication to our founding principles and your skill. We are confident that those attributes will benefit the Assembly and, through it, the global community as a whole.
41.	The nonaligned movement is now in its twentieth year. Next year, when it reaches the age of 21 an age associated with maturity in many societies our heads of State and Government are scheduled to meet at Baghdad. Therefore your country has an especially important role to play as we prepare for a renewal based on experience and understanding. For the three years following that meeting, your country will be chairman and coordinator of the movement. We have no doubt that your stewardship will help to strengthen the movement and its validity as a positive force in international relations. In this connection, we are pleased that, for the first time in the history of summit meetings attended by the heads of Government of seven industrialized countries, this year's economic Summit at Montebello, Canada, specifically referred to the significance of nonalignment. The concept and practice of nonalignment are being increasingly acknowledged as relevant and important.
42.	In a very real sense, nonalignment will return to its roots when the movement holds its summit meeting in Asia once again next year. The first stirrings of Afro Asian independence in foreign policy were heard in Bandung in 1955. Six years elapsed between the Bandung Conference and the first Conference of Heads of State or Government of NonAligned Countries, held at Belgrade. Some of the countries represented at Bandung were not at Belgrade. But there was a continuity between Bandung and Belgrade, and for all of us in Sri Lanka it is a matter of pride that our capital, Colombo, the venue of the fifth Conference of the NonAligned Countries, is in many ways part of that continuity, which will be reaffirmed in Baghdad next year.
43.	It was in Colombo that the word "nonalignment" entered the vocabulary of international politics. The word was used with a foreign policy connotation for the first time at the Colombo Powers Conference in 1954, which decided that the Bandung Conference should be held. With other participants at Colombo and Bandung and wi'Ji all others who have added strength to nonalignment through the years, swelling the movement's numbers, we have a special commitment to preserving the fundamental principles of nonalignment. Those principles are not to be looked at in the negative sense of fence-sitting. Rather, those principles have a profoundly positive connotation in that they permit adherents of nonalignment the privilege of independence of judgment. Moreover, they provide small countries with the foundation on which to build a structure of positive relationships with all countries, without becoming drawn into bloc rivalries.
44.	Those principles have even greater relevance today than when they were first articulated in a political sense, for today it is necessary for us to be nonaligned not only in relation to the great Powers but also in relation to disputes between and among other States, where efforts to reach accord can be exerted on a principled, impartial basis. Many disputes concern border issues, and it is a matter of great concern that existing United Nations mechanisms allow the international community to intervene in such disputes only when they have reached the point of armed confrontation. A process of moral or judicial intervention before confrontations erupt could help to eliminate the causes of friction or at least to buy time in which the political environment could change. It is in this context that Sri Lanka's proposal for the establishment of a border disputes commission is being studied within the nonaligned movement. We very much hope that that proposal will be given serious consideration by the international community.
45.	However, politics is not the only source of friction and insecurity in the world. Economic imbalance is an equally important factor. This was recognized by the non aligned countries as far back as their first Conference in 1961. The Declaration issued at the end of that Conference drew specific attention to the NorthSouth imbalance and made specific proposals for correcting that imbalance.3
46.	The creation of a new social and economic order in the world has thus been as consistent a theme of the Movement as that of establishing a new political order. Today, when the impetus of anti-colonialism, spearheaded by the nonaligned movement, has ended colonialism except in a few stubborn pockets of vicious resistance, it is our responsibility to struggle even harder for political and economic justice.
47.	Having in mind our current quest for social and economic goals, I should like to pay a tribute to the outgoing President. He tried hard to move North and South towards a mutually beneficial accommodation. The fact that those efforts did not produce the final results we all desired was not for want of trying on his part. The international community's gratitude and respect are due to him.
48.	Other speakers have commented on the assistance that has been received from the SecretaryGeneral. I add my felicitations to theirs. I wish to place on record, too, our appreciation of the responsibilities and workload of the staff of the Secretariat. They are the world's generally unsung and often unnoticed warriors of peace. They provide the continuity that gives our own efforts more than passing effect. We thank them.
49.	Sri Lanka is pleased to welcome Vanuatu as a Member of the Organization. Each new Member strengthens and sustains the universality of the Organization, which is an objective laid down in the Charter of the United Nations. We are hopeful that before long all those peoples of the world who are as yet in a state of subjugation or displacement will eventually take their due place in the Organization, making it truly universal.
50.	Permit me for a few moments to refer to the domestic situation in Sri Lanka, a situation which should be of both interest and significance to the international community. This is a particularly important year for us,, because it marks the fiftieth anniversary of the exercise of universal adult franchise in Sri Lanka. Our democratic traditions were established long before modem parliamentary democracy was introduced in phases by a departing colonial administration. We are proud of our own traditions. We recognize, however, that the present structure of parliamentary government in Sri Lanka was set in place with the granting of universal adult franchise in Sri Lanka 50 years ago. During that half century we have fashioned political forms and practices which keep the fundamental tenets of democracy strong and meaningful in our country. We have also set in motion a process by which the aspirations of all communities in our country will be satisfied through constitutional means, without in any way sacrificing our national identity or integrity.
51.	In the social and economic fields, no less than in the political and constitutional, we have pledged to give substance to the concept of human rights in all its dimensions. We do not believe that different sets of rights can be compartmentalized. On the contrary, it is our view that human rights in their fullest sense, as defined by the documents of the Organization, come alive only when man's rights within society are treated as a whole. That is our approach. It is an approach which requires commitment, skill and sophistication, qualities that can come only from within society. At the same time, we continue to hope for complementary support from the international community in the spirit of the Charter.
52.	The interaction between domestic effort and external cooperation which I have described takes us to the heart of the NorthSouth relationship. I have pointed out that the proper definition and reshaping of this relationship was the focus of attention at the very first meeting of nonaligned countries and has continued since to attract the attention of all developing countries.
53.	The Group of 77 has pursued with passion the goal of a NorthSouth compact. More recently we have been joined by several spokesmen of the North. Indeed, a great NorthSouth assessment of global challenges and global responses was provided for the international community by the report of the Brandt Commission, which was unveiled here. What do we have to show for those efforts?
54.	Last year the General Assembly convened its eleventh special session, which was devoted exclusively to an examination of international development issues. That session produced a program of targets for the strategy for development. We were pleased by the adoption of those targets; but development targets cannot be reached by declarations of intent.
55.	Development is about people. The people's needs can be realized only by concrete measures which will sustain human will, measures which we had all hoped would emerge from the global round of negotiations which the eleventh special session of the General Assembly was meant to set in motion. A great deal of effort went into the search for agreement on basic preconditions. Many of the distinguished representatives here today, or their colleagues, participated in that exercise. Men and women of goodwill and prescience outside this Assembly joined in. Despite several setbacks, a remarkable area of agreement was identified. Nevertheless, disagreement cm mere procedures slowed down the momentum towards global negotiations. Can we be satisfied with leaving it at that? Are we content to allow history to judge us as lacking in the political will required to sort out one set of procedural options from' another? If so, we will be untrue to ourselves, and unfair to those millions we represent. For the fact is that those differences over procedure masked a much more important divergence, a divergence of commitment to a global compact.
56.	Such a compact requires commitment not only at the broad level of global management of resources but also in terms of specific sectors such as trade, transfer of technology, energy and housing, for instance. Sri Lanka's Prime Minister, Mr. R. Premadasa, made a special plea in the Assembly at its preceding session on behalf of the homeless [14th meeting, para. 59]. He specifically proposed that the year 1981 be declared the international year of shelter for the homeless. This proposal was made in the knowledge that providing the homeless with adequate housing an essential component of an effective global assault on poverty, I repeat the Prime Minister's call, and express the hope that in this, as in other aspects of the assault on poverty, there will be no stalling. Time aggravates and does not heal.
57.	It is only too easy to be discouraged by slow progress. Pessimism beckons readily. Nevertheless, there are also positive aspects in the situation and these deserve restatement. I will now turn to two areas of activity which give rise to hope, however slight they may seem.
58.	First, I would draw your attention to the recently concluded United Nations Conference on New and Renewable Sources of Energy, held at Nairobi. I was privileged to participate in preparations for the Conference and, of course, in the Conference itself. Because participation was at a high level it was possible for agreement to be reached on a number of principles which can govern the use and development of energy sources. This activity can mesh within the United Nations with the program of science and technology for development. We are pleased to note that some developed countries have already acted on the pledges made in Nairobi.
59.	Secondly, I would draw attention to the forthcoming NorthSouth meeting to be held at Cancun, where a small group of heads of State will meet informally to review NorthSouth issues. The rationale for such a meeting was that if these issues needed political action based on an exertion of political will, then it was logical for matters to be discussed by the only people with the power to take far-ranging political decisions. Despite initial delays, agreement has now been reached on holding a summit meeting. Nobody expects miraculous breakthroughs to result from the meeting at Cancun. But there is every possibility that views will be harmonized, and that the stage will be set for a genuine attempt to refashion the North South relationship. Agreement on the mountaintop can lead to real activity on the plains below.
60.	Optimism and euphoria are dangerous bedfellows. There are, as I have pointed out, a number of indications that should give rise to optimism. But this should not blind us to the need for sustained effort if we are to break through the barriers that hold us back from mutual progress. Nor should it lead us to ignore the very real threats to international peace and security that continue to imperil the world. The area broadly and popularly described as the Middle East continues to be a threat to international peace and security, burdened by tensions and uncertainties. An area which has given civilization so much of its wisdom and so many of its benign impulses is threatened by potentially explosive trends. We categorically assert, however, that a final settlement bringing lasting peace, justice and stability to the region will remain elusive until the inalienable national rights of the Palestinian people are fully restored. Until that unalterable truth is accepted, peace moves will fail to produce results, or will produce . only piecemeal results. Sri Lanka has recognized the Palestine Liberation Organization [PLO] as the sole legitimate representative of the Palestinian people. To believe that issues affecting the integrity of the Palestinian people and their inalienable rights can be resolved without Palestinian participation in the process is very unrealistic.
61.	In another area of the world, the rights of another group of people remain grievously unfulfilled. Despite assurances that various forms of persuasion are being directed at South Africa, the people of Namibia remain subjugated, and Security Council resolution 435 (1978), which held so much promise, remains unimplemented. The racist regime in South Africa is so contemptuous of persuasion, so aggressive in its outlook, that it unashamedly resorts to military onslaughts even against independent countries adjoining Namibia to shore up its own illegality. At the same time, it remains dedicated to barbaric policies of racial discrimination against the people within South Africa itself. South Africa's racist policies and its brutal militarism are both abhorrent and have been rightly condemned in the Assembly. The international community must now decide whether continued condemnation alone is sufficient to free the people of Namibia from illegal domination, and to liberate the people of South Africa from racism. If condemnation is inadequate, all measures required to bring South Africa to its senses must be diligently sought and applied. At the eighth emergency special session, on Namibia, recently concluded, the Assembly addressed itself to the various options before the international community.
62.	In Asia, the region to which Sri Lanka belongs, several unhappy trends exist. The increasing military buildup by the great Powers in the Indian Ocean is a source of grave concern to all littoral and hinterland States. Throughout history the region has been the hunting ground of contending Powers. We do not want to be embroiled in such Power rivalry or to be the scene of such rivalry. Sri Lanka urges, therefore, that all States, including the permanent members of the Security Council, should cooperate with the Ad Hoc Committee on the Indian Ocean to convene the Conference on the Indian Ocean at Colombo not later than the first half of 1983. That Conference is, in our view, the next logical major step towards the implementation of the Declaration of the Indian Ocean as a Zone of Peace.
63.	We are equally concerned about the entrenchment of interventionist forces in two Asian States, Afghanistan and Kampuchea, both members of the group of non aligned countries. The situation in both countries has been exhaustively examined here and we have made our views very clear. We believe that the people of every State must enjoy the right to determine their own destiny free from any foreign interference. We believe that the continued presence of interventionist forces in the territory of sovereign States is contrary to the accepted norms of international conduct. We fear too that their continued presence increases domestic instability and sharpens regional tensions. Therefore, we hope that all interventionist forces will be withdrawn from both countries.
64.	The arms race dominates all other issues. The tenth special session of the General Assembly, convened on the initiative of the nonaligned countries, gave some impetus to moves towards disarmament, but that movement has been so slow as to be all but unrecognizable. Despite the repeatedly stated desire of the international community for genuine progress towards disarmament, much of the world seems to be progressing in the opposite direction. Can we not reverse that trend? We will be presented with the opportunity to do so at next year's special session devoted to disarmament. In this connection, we are hopeful that the proposal made at the tenth special session by President J. R. Jayewardene of Sri Lanka for the establishment of a world disarmament authority [4th meeting, paras. 1719] will be considered favorably. The proposed authority could serve as a much needed catalyst for slowing down the arms race.
65.	We would also like to see all matters pertaining to the law of the sea resolved next year. As an island State, we are particularly concerned about orderly, equitable and legitimate access to the sea's resources. The United Nations Conference on the Law of the Sea has passed through the complicated phase of detailed Negotiation. Only a formal adoption of negotiated agreements is required. We hope that all countries will join in working towards this end at the session of the Conference to be held in March 1982.
66.	The agenda before us is heavy. It contains a fair mix of political and economic issues. This is inevitable, because politics and economics are so closely related. When political issues are unresolved, they create social and economic repercussions. Where economic disparities persist, political upheaval follows. The real guarantee of international security, therefore, lies in a balance of political and economic justice, domestically, regionally and internationally. Let us pledge ourselves to securing that balance.
